IN THE SUPREME COURT OF THE STATE OF DELAWARE

MAGDALENA GUARDADO,                             §
                                                §
         Appellant Below,                       §      No. 116, 2018
         Appellant,                             §
                                                §      Court Below: Superior Court
         v.                                     §      of the State of Delaware
                                                §
ROOS FOODS                                      §      C.A. No. S17A-05-003-RFS
                                                §
         Appellee Below,                        §
         Appellee.                              §

                                  Submitted: September 12, 2018
                                  Decided:   September 14, 2018

Before STRINE, Chief Justice; VALIHURA, VAUGHN, SEITZ, and
TRAYNOR, Justices; constituting the Court en Banc.

                                          ORDER

         This 14th day of September 2018, we affirm the judgment of the Superior

Court on the basis of its opinion dated February 7, 2018.1

         NOW, THEREFORE, IT IS ORDERED that the judgment of the Superior

Court is hereby AFFIRMED.

                                            BY THE COURT:
                                            /s/ Leo E. Strine, Jr.
                                            Chief Justice




1
    Guardado v. Roos Foods, Inc., 2018 WL 776422 (Del. Super. Feb. 7, 2018).